Case: 17-14718       Date Filed: 07/18/2019       Page: 1 of 34


                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 17-14718
                               ________________________

                        D.C. Docket No. 3:17-cv-00073-JZ-GMB


THOMAS F. WORTHY, individually and on behalf of those similarly situated,
JAMES D. ADAMS, individually and on behalf of those similarly situated,
WILLCOX-LUMPKIN CO., INC., individually and on behalf of those similarly
situated,

                                                          Appellants,

                                           versus

THE CITY OF PHENIX CITY, ALABAMA,
REDFLEX TRAFFIC SYSTEMS, INC.,

                                                          Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            ________________________

                                        (July 18, 2019)

Before TJOFLAT and NEWSOM, Circuit Judges, and ANTOON, * District Judge.



*
  Honorable John Antoon II, United States District Judge for the Middle District of Florida,
sitting by designation.
              Case: 17-14718     Date Filed: 07/18/2019    Page: 2 of 34


ANTOON, District Judge:

      Appellants Thomas F. Worthy, James D. Adams, and Willcox-Lumpkin Co.,

Inc. each received citations for running red lights in Phenix City, Alabama. A red-

light camera—installed and operated pursuant to Alabama statute and Phenix City

ordinance—captured their alleged violations. The same state and local provisions

that governed the installation and operation of the red-light cameras also created a

two-part process for citation recipients to challenge their citations. But Appellants

did not fully utilize the procedures provided for challenging citations, nor did they

pay their fines. Instead, they filed this lawsuit in federal court challenging the

ordinance under the U.S. Constitution and the Constitution of the State of

Alabama.

      The district court dismissed the case after determining that Appellants

lacked standing under Article III of the U.S. Constitution. While we disagree in

part with that determination, we conclude that dismissal of Appellants’ federal

claims was warranted because the complaint failed to state a claim for which relief

can be granted. Appellants allege that the ordinance imposed a criminal penalty

without providing constitutionally sufficient procedural safeguards. But the

ordinance imposed a civil penalty, and thus the procedures prescribed by the

ordinance are constitutionally sufficient. Because we conclude that Appellants

have not stated any federal claims, we decline to consider their state law claims.


                                           2
              Case: 17-14718      Date Filed: 07/18/2019    Page: 3 of 34


I.    Background

      a. Phenix City’s Red-Light Camera Regime

      In October 2012, after authorization from the Alabama legislature, Phenix

City adopted Ordinance Number 2012-21, which permitted the installation and

operation of cameras to enforce traffic-control-device violations at certain

intersections in Phenix City. Phenix City contracted with Redflex Traffic Systems,

Inc.—a private company specializing in red-light camera installation and operation

throughout the United States—to install and operate the cameras.

      The ordinance establishes a straightforward enforcement scheme. When a

motorist runs a red light at one of the covered intersections in Phenix City, a

camera captures a video of the vehicle and photographs the red light and the

vehicle’s license plate. A Redflex employee reviews the video and photographic

evidence of the potential violations and sends the information to a Phenix City

police officer, who has full discretion to issue a citation. If the police officer

decides to issue a citation, he signs a notice and directs Redflex to mail it to the

registered owner of the vehicle. The ordinance requires that the notice include: (1)

the details of the violation; (2) an image of the violation; and (3) instructions on

how the citation recipient should respond to the citation, including information on

how to contest the citation. Subject to a few affirmative defenses, a motorist who

receives a notice of violation is liable for a $100.00 civil penalty. These civil


                                            3
              Case: 17-14718      Date Filed: 07/18/2019    Page: 4 of 34


penalties, which Phenix City contends are aimed at enhancing public safety, are

not reported on the driver’s driving record.

      If a citation recipient opts to contest the civil penalty, he must request an

administrative hearing in writing. The administrative hearing is held before a non-

judicial hearing officer, and Phenix City has the burden of proving the violation by

a preponderance of the evidence. Proof may be introduced via affidavit, meaning

that the city is not required to produce a live witness to prove its case. If a citation

recipient is found liable or fails to appear at the hearing, an additional $25.00 fee is

assessed for hearing costs. Citation recipients found liable at the administrative

hearing may appeal that finding to the Circuit Court of Russell County, Alabama,

upon payment of the standard circuit court filing fee of $279.00. On appeal, the

circuit court sits as trier of both law and fact. With the exception of the lower

burden of proof, the enabling statute requires that the circuit court “use the

procedures that apply to criminal convictions in municipal court.” If the citation

recipient prevails in circuit court, both the filing fee and the hearing costs are

refunded.

      b. Appellants’ Red-Light Citations

      Each Appellant received a red-light citation from Phenix City. In response

to his citation, Worthy requested and attended an administrative hearing. Though

the hearing officer found Worthy liable for the violation, Worthy did not pursue an


                                           4
              Case: 17-14718      Date Filed: 07/18/2019    Page: 5 of 34


appeal to circuit court because the circuit court filing fee exceeded the cost of the

fine. Adams and Willcox did not challenge their citations. Appellants “have been

threatened with legal action and some have been pursued through collection efforts

in connection with the civil penalties imposed,” but they have not paid the civil

penalties assessed.

      Appellants instead filed this lawsuit. They allege that the Phenix City

ordinance violates their federal and state constitutional rights because it imposes

penalties without providing constitutionally sufficient processes to challenge those

penalties. And they claim that Redflex conspired with Phenix City to profit from

the allegedly unconstitutional ordinance. Phenix City and Redflex moved to

dismiss the case, arguing that Appellants lacked constitutional standing to sue and

that even if they had standing, they failed to state a viable claim for relief.

      The district court agreed that Appellants lacked standing to challenge the

procedures provided in the ordinance “because they cannot trace any injury to a

process which they failed to utilize.” Concluding that all of Appellants’ claims

related to the ordinance’s appeal procedures, the district court dismissed all of

Appellants’ claims without addressing whether the complaint stated any viable

claims for relief.




                                            5
              Case: 17-14718     Date Filed: 07/18/2019   Page: 6 of 34


II.   Standing

      a. Standard of Review

      A dismissal for lack of standing is akin to a dismissal for lack of subject-

matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). See Morast v.

Lance, 807 F.2d 926, 932 n.6 (11th Cir. 1987). Thus, we review the district court’s

decision to dismiss the case for lack of standing de novo. See McElmurray v.

Consol. Gov’t of Augusta–Richmond Cty., 501 F.3d 1244, 1250 (11th Cir. 2007).

      b. Discussion

      To bring suit in federal court, a party must have constitutional standing,

which is “an essential and unchanging part of the case-or-controversy requirement

of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). The elements

that form the “irreducible constitutional minimum of standing” are well-known: (1)

“the plaintiff must have suffered an injury in fact—an invasion of a legally

protected interest which is (a) concrete and particularized, and (b) actual or

imminent, not conjectural or hypothetical”; (2) “there must be a causal connection

between the injury and the conduct complained of—the injury has to be fairly

traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court”; and (3) “it must be

likely, as opposed to merely speculative, that the injury will be redressed by a

favorable decision.” Id. at 560–61 (alterations omitted) (internal quotation marks


                                          6
              Case: 17-14718     Date Filed: 07/18/2019   Page: 7 of 34


and citations omitted). “The party invoking federal jurisdiction bears the burden of

establishing these elements.” Id. at 561.

      Because these requirements are not “mere pleading requirements but rather

an indispensable part of the plaintiff’s case, each element must be supported in the

same way as any other matter on which the plaintiff bears the burden of proof, i.e.,

with the manner and degree of evidence required at the successive stages of the

litigation.” Id. Here, the standing challenge occurred at the motion-to-dismiss

stage, meaning that “it may be sufficient to provide ‘general factual allegations of

injury resulting from the defendant’s conduct.’” Bochese v. Town of Ponce Inlet,

405 F.3d 964, 975 (11th Cir. 2005) (quoting Fla. Pub. Interest Research Grp.

Citizen Lobby, Inc. v. EPA, 386 F.3d 1070, 1083 (11th Cir. 2004)).

      The parties agree that Appellants suffered an injury when they received the

civil penalties for their red-light violations. And there can be no doubt that the

relief Appellants seek—an order declaring the ordinance unconstitutional,

awarding Appellants damages, and enjoining further use of red-light cameras in

Phenix City—would redress their injuries. The question of causation, however,

proves more vexing. This complication stems from Appellants’ failure to fully

utilize the allegedly unconstitutional procedures provided in the ordinance.

      Whether an injury is causally connected to the alleged injury-causing

government conduct turns on whether “the line of causation between the illegal


                                            7
              Case: 17-14718      Date Filed: 07/18/2019    Page: 8 of 34


conduct and injury [is] too attenuated.” Allen v. Wright, 468 U.S. 737, 752 (1984),

abrogated on other grounds by Lexmark Int’l, Inc. v. Static Control Components,

Inc., 572 U.S. 118 (2014). Here, Appellants’ shotgun complaint, see Weiland v.

Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321 (11th Cir. 2015), makes it

difficult to discern the types of claims they are asserting and whether they pleaded

facts sufficient to causally connect those claims to the injury they suffered. Cf.

Allen, 468 U.S. at 752 (“Typically . . . the standing inquiry requires careful judicial

examination of a complaint’s allegations to ascertain whether the particular

plaintiff is entitled to an adjudication of the particular claims asserted.”).

      The district court concluded that because all of the challenges in the

complaint relate to the procedures provided in the ordinance for challenging the

civil penalties, the complaint challenges only those procedures. But the complaint

can also be read more broadly—as a challenge to the constitutionality of the

ordinance as a whole. Under that reading, Appellants are not asserting that the

process they received under the ordinance was constitutionally deficient because of

some error, but rather that the ordinance itself is constitutionally deficient as a

whole because of the procedures—or lack thereof—that it provides.

      The latter reading properly characterizes Appellants’ challenge to the

ordinance, as Appellants seek to invalidate the whole ordinance because of the

deficient procedures it provides. And at this stage, when there are two equally


                                            8
              Case: 17-14718     Date Filed: 07/18/2019   Page: 9 of 34


plausible ways to read a complaint, we should adopt the reading that is most

favorable to Appellants. See La Grasta v. First Union Sec., Inc., 358 F.3d 840,

845 (11th Cir. 2004) (“We must view the allegations of the complaint in the light

most favorable to the plaintiffs, consider the allegations of the complaint as true,

and accept all reasonable inferences therefrom.” (alteration omitted) (internal

quotation marks omitted)).

      Because Appellants are challenging the ordinance as a whole—and not just

the procedures it provides—they have standing to bring their claims for damages.

As noted above, the asserted “injury in fact” is the civil penalty assessed against

Appellants under the ordinance. Plainly, there is a causal connection between the

ordinance and this injury. And Appellants’ injuries would be redressed by a court

order awarding damages and declaring the ordinance unconstitutional.

      In Hughes v. City of Cedar Rapids, Iowa, the Eighth Circuit addressed

standing to challenge the appeal procedures of a similar red-light ordinance. 840

F.3d 987 (8th Cir. 2016). The court determined that the citation recipients had

standing even though they did not utilize the procedures provided in the ordinance

because the “alleged injury . . . [was] inadequate process directly traceable to the

City.” Id. at 994. Our conclusion here is not as broad. An abstract allegation of

inadequate process is not a legally cognizable Article III injury. See Olim v.

Wakinekona, 461 U.S. 238, 250 (1983) (“Process is not an end in itself. Its


                                           9
              Case: 17-14718     Date Filed: 07/18/2019     Page: 10 of 34


constitutional purpose is to protect a substantive interest to which the individual

has a legitimate claim of entitlement.”); see also Seal v. Morgan, 229 F.3d 567,

574 (6th Cir. 2000) (“There is no abstract federal constitutional right to process for

process’s sake.”). Here, the legally cognizable Article III injury is the imposition

of the civil penalty pursuant to the ordinance, not the exposure to inadequate

process. Accordingly, Appellants have standing to bring their claims for damages

only because they challenge the ordinance as a whole, thus causally linking the

ordinance to the injury that they suffered.

      Our conclusion that Appellants have standing to bring their damages claims

does not end the standing inquiry, however, because Appellants also seek

injunctive relief. Specifically, Appellants seek an order enjoining further use of

red-light cameras in Phenix City and requiring that the cameras be removed. “[T]o

demonstrate that a case or controversy exists to meet the Article III standing

requirement when a plaintiff is seeking injunctive or declaratory relief, a plaintiff

must allege facts from which it appears there is a substantial likelihood that he will

suffer injury in the future.” Malowney v. Fed. Collection Deposit Grp., 193 F.3d

1342, 1346 (11th Cir. 1999) (emphasis added) (citing City of L.A. v. Lyons, 461

U.S. 95, 102 (1983)); see also Lyons, 461 U.S. at 105 (noting that a single injury

likely confers standing to bring a damages action but that “standing to seek . . . [an]

injunction . . . depend[s] on whether . . . [the plaintiff] was likely to suffer future


                                            10
               Case: 17-14718    Date Filed: 07/18/2019    Page: 11 of 34


injury from the [complained of government conduct]”). In determining “whether a

future injury is likely to occur, we consider whether the plaintiff is likely to have

another encounter with a government officer due to the same conduct that caused

the past injury.” J W by and through Tammy Williams v. Birmingham Bd. of

Educ., 904 F.3d 1248, 1264 (11th Cir. 2018).

      Here, Appellants do not have standing to seek injunctive relief because they

have not sufficiently alleged that there is a substantial likelihood that they will

suffer a future injury from the ordinance. A future injury is significantly more

likely “when the threatened acts that will cause injury are authorized or part of a

policy,” 31 Foster Children v. Bush, 329 F.3d 1255, 1266 (11th Cir. 2003), but

“[w]e generally have been unwilling to assume that the party seeking relief will

repeat the type of misconduct that would once again place him or her at risk of . . .

[the relevant] injury.” J W, 904 F.3d at 1265 (quoting Honig v. Doe, 484 U.S. 305,

320 (1988)).

      To potentially receive another red-light citation pursuant to the ordinance,

Appellants would first have to: (1) drive to Phenix City; (2) drive on a route that

would take them through one of the intersections at which a red-light camera is

operating; and (3) violate the ordinance by running a red light. And even if

Appellants did that, they would not necessarily suffer a civil penalty. A Phenix

City police officer would still have to decide to issue the citation, and even then, a


                                           11
             Case: 17-14718      Date Filed: 07/18/2019    Page: 12 of 34


driver still might not face a civil penalty if one of the affirmative defenses applies.

This is too much. The threat of future injury here is not sufficiently real or

immediate, particularly because the main event that will trigger the potential future

harm is a voluntary decision by one of the Appellants to violate the law. Cf. Fla.

State Conference of NAACP v. Browning, 522 F.3d 1153, 1162 (11th Cir. 2008)

(noting that the Supreme Court has “voiced its hesitance to assume that . . . [a]

plaintiff will routinely violate the law in the future and thus be brought within

arms’ reach of the police”).

      The conclusion that Appellants lack standing to assert their claims for

injunctive relief is bolstered by the potential consequences of a contrary holding.

Were we to hold that Appellants sufficiently alleged a likelihood of future harm by

asserting that they will again violate the ordinance, litigants would be able to

sufficiently plead a threat of future harm simply by alleging that they will violate a

law. The result would be to say: “Want to challenge a state statute or local

ordinance in federal court? All you have to do is live in (or at least close to) the

jurisdiction in which the law or ordinance applies and allege that you may violate

it.” Opening the door of the federal courthouse to litigants with such nebulous

allegations of future harm would constitute an overreach of federal equitable

power. And we refuse to venture down that path. Cf. Lyons, 461 U.S. at 112 (“In

exercising their equitable powers federal courts must recognize ‘the special


                                           12
             Case: 17-14718     Date Filed: 07/18/2019    Page: 13 of 34


delicacy of the adjustment to be preserved between federal equitable power and

State administration of its own law.’” (alteration omitted) (quoting Stefanelli v.

Minard, 342 U.S. 117, 120 (1951))).

       In sum, because Appellants received a civil penalty under the ordinance, and

because they challenge the constitutionality of that ordinance as a whole, they have

standing to bring their damages claims. But because Appellants have not pleaded

facts sufficient to show a likelihood of future harm as a result of the ordinance,

they cannot pursue their claims insofar as they seek injunctive relief.

III.   Failure to State a Claim

       Having concluded that Appellants have standing to pursue their claims for

damages, we proceed to consider whether Appellants’ complaint states a claim for

which relief can be granted. Though Phenix City and Redflex moved to dismiss

Appellants’ complaint for failure to state a claim, the district court never reached

that issue because it determined that Appellants lacked standing. Appellants urge

us to refrain from addressing this issue because the district court did not consider

it. But “a prevailing party is entitled to defend its judgment on any ground

preserved in the district court,” Molina v. Aurora Loan Servs., LLC, 635 F. App’x

618, 623 (11th Cir. 2015) (citing Mass. Mut. Life Ins. Co. v. Ludwig, 426 U.S. 479,

481 (1976)), and we “may affirm for any reason supported by the record, even if

not relied upon by the district court,” Allen v. USAA Cas. Ins. Co., 790 F.3d 1274,


                                          13
             Case: 17-14718      Date Filed: 07/18/2019    Page: 14 of 34


1278 (11th Cir. 2015). It is thus appropriate to consider Phenix City and Redflex’s

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

      a. Legal Standard

      When evaluating a motion to dismiss under Rule 12(b)(6), the question is

whether the complaint “contain[s] sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Though Federal Rule of Civil Procedure 8(a)(2) only “requires that a complaint

provide ‘a short and plain statement of the claim showing that the pleader is

entitled to relief,’” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir.

2012) (quoting Fed. R. Civ. P. 8(a)(2)), a complaint containing only “an

unadorned, the-defendant-unlawfully-harmed-me accusation” will not suffice, id.

(quoting Iqbal, 556 U.S. at 678). Therefore, “[a] complaint that provides ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’ is

not adequate to survive a Rule 12(b)(6) motion to dismiss.” Id. (quoting Twombly,

550 U.S. at 555).

      This standard does not, of course, force a plaintiff to provide “detailed

factual allegations” to survive a motion to dismiss under Rule 12(b)(6). Twombly,

550 U.S. at 555. Rather, the “[f]actual allegations [in the complaint] must be

enough to raise a right to relief above the speculative level, on the assumption that


                                           14
             Case: 17-14718      Date Filed: 07/18/2019    Page: 15 of 34


all the allegations in the complaint are true (even if doubtful in fact).” Id.

(citations omitted). At bottom, “[a] claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citation

omitted).

      b. Nature of the Phenix City Ordinance

      Because Appellants allege that the ordinance’s constitutional infirmity stems

from its failure to provide adequate procedures to challenge a citation, the

threshold question is whether the red-light ordinance provides for civil sanctions or

criminal punishment. Only after making that determination can we glean whether

the procedures provided in the ordinance are constitutionally sufficient.

      “Whether a particular punishment is criminal or civil is, at least initially, a

matter of statutory construction.” Hudson v. United States, 522 U.S. 93, 99 (1997).

Thus, our analysis begins by considering the label given to the sanction provided in

the ordinance by the legislative body that enacted it. See id. (“A court must first

ask whether the legislature, ‘in establishing the penalizing mechanism, indicated

either expressly or impliedly a preference for one label or the other.’” (citation

omitted) (quoting United States v. Ward, 448 U.S. 242, 248 (1980))).

      Here, the Alabama legislature explicitly labeled the sanction as civil. It

specifically authorized “automated traffic light enforcement in the City of Phenix


                                           15
             Case: 17-14718      Date Filed: 07/18/2019    Page: 16 of 34


City, Alabama, as a civil violation.” The legislature then described the penalty for

this civil violation as “the payment of a civil fine, the enforceability of which shall

be accomplished through civil action.” The legislature went on, stating that “[t]he

prosecution of a civil violation created hereby shall carry reduced evidentiary

requirements and burden of proof . . . and [in] no event shall an adjudication of

liability for a civil violation be punishable by a criminal fine or imprisonment.”

Additionally, the ordinance itself provides that a red-light violation caught on

camera shall carry with it “a civil penalty of $100.00.” And the ordinance also

devotes an entire section to describing the effect of a violation—stating, among

other things, that the civil penalty is “not a criminal conviction for any purpose”

and that no “record of [the] civil penalty made under [the ordinance will] be listed,

entered, or reported on any criminal record or driving record.” The text thus

makes clear that both the Alabama legislature and Phenix City intended for the red-

light-camera ordinance to be civil in nature.

      But this does not end our inquiry. Although the Alabama legislature

labeled a violation of the ordinance a civil infraction, we must also ensure

that the sanction prescribed in the ordinance is not a criminal penalty

masquerading as a civil sanction. See Hudson, 522 U.S. at 99 (“Even in

those cases where the legislature has indicated an intention to establish a

civil penalty, we have inquired further whether the statutory scheme was so


                                          16
             Case: 17-14718      Date Filed: 07/18/2019    Page: 17 of 34


punitive either in purpose or effect as to transfor[m] what was clearly

intended as a civil remedy into a criminal penalty.” (alteration in original)

(internal quotation marks and citations omitted)).

      In examining the purpose and effect of the ordinance’s enforcement

scheme, multiple factors must be considered, including:

      (1) [w]hether the sanction involves an affirmative disability or
      restraint; (2) whether it has historically been regarded as a
      punishment; (3) whether it comes into play only on a finding of
      scienter; (4) whether its operation will promote the traditional
      aims of punishment—retribution and deterrence; (5) whether the
      behavior to which it applies is already a crime; (6) whether an
      alternative purpose to which it may rationally be connected is
      assignable to it; and (7) whether it appears excessive in relation
      to the alternative purpose assigned.

Id. at 99–100 (internal quotation marks omitted) (quoting Kennedy v.

Mendoza–Martinez, 372 U.S. 144, 168–69 (1963)). These factors are

considered “in relation to the statute on its face,” id. at 100 (quoting

Kennedy, 372 U.S. at 169), and “‘only the clearest proof’ will suffice to

override legislative intent and transform what has been denominated a civil

remedy into a criminal penalty,” id. (quoting Ward, 448 U.S. at 249).

      Taking the Hudson factors into account, “there is little evidence, much

less the clearest proof that [is] require[d], suggesting that [the monetary

penalty attached to the red-light ordinance is] ‘so punitive in form and effect

as to render [it] criminal despite [the Alabama legislature’s] intent to the


                                           17
             Case: 17-14718      Date Filed: 07/18/2019   Page: 18 of 34


contrary.’” Id. at 104 (quoting United States v. Ursery, 518 U.S. 267, 290

(1996)). The first and second Hudson factors suggest that this penalty is

civil because monetary penalties do not involve an affirmative disability or

restraint and they have not historically been regarded as punishment. See id.

(noting that a monetary fine does not constitute an affirmative restraint

because such a sanction is “certainly nothing approaching the infamous

punishment of imprisonment” (internal quotation marks omitted) (quoting

Flemming v. Nestor, 363 U.S. 603, 617 (1960))); id. (“[T]he payment of

fixed or variable sums of money [is a] sanction which ha[s] been recognized

as [enforceable] by civil proceedings since the original revenue law of

1789.” (second and third alterations in original) (quoting Helvering v.

Mitchell, 303 U.S. 391, 400 (1938))).

      And the third Hudson factor—scienter—also militates in favor of a

conclusion that the penalty is civil. The ordinance provides that “the owner

of a motor vehicle is liable for a civil penalty of $100.00 if a motor vehicle

registered to the owner proceeds into an intersection at a system location

when the traffic control signal for that motor vehicle’s direction of travel is

emitting a steady red signal.”

      The fourth factor—whether the ordinance aims to punish—likewise

does not indicate that the civil penalty is a criminal punishment. Though


                                          18
             Case: 17-14718     Date Filed: 07/18/2019    Page: 19 of 34


Phenix City and Redflex acknowledge that the red-light-camera enforcement

scheme is designed to deter red-light violations, that alone is not sufficient to

transform a civil penalty into a criminal sanction. See United States v.

Melvin, 918 F.3d 1296, 1300 (11th Cir. 2017) (“Under the fourth factor, that

the penalties at issue may have a deterrent effect, ‘the mere presence of this

purpose is insufficient to render a sanction criminal, as deterrence may serve

civil as well as criminal goals.’” (quoting Hudson, 522 U.S. at 105)).

      Similarly, the fifth factor—whether the regulated behavior is already a

crime—does not weigh in favor of finding that the civil penalty is a criminal

punishment. While a traditional red-light violation in Alabama can result in

a misdemeanor conviction, see Ala. Code § 32-5A-8, that alone does not

render a sanction criminally punitive, see Melvin, 918 F.3d at 1300 (“[T]hat

the conduct triggering penalties is also criminal in nature is alone

‘insufficient to render the money penalties . . . criminally punitive.’”

(quoting Hudson, 522 U.S. at 105)). The vast difference between the

punishments provided for a red-light violation under the criminal statute and

under the ordinance is illuminating. As noted above, the civil penalty

assessed under the ordinance does not result in a conviction, nor is it

reported on a driving record. On the other hand, violating the criminal

statute can result in a misdemeanor conviction, which can lead to a series of


                                          19
             Case: 17-14718     Date Filed: 07/18/2019    Page: 20 of 34


increasing fines and even imprisonment. See Ala. Code § 32-5A-8. And

obviously such a conviction would carry with it the usual repercussions

inherent in criminal traffic convictions, including a report of the conviction

on the driver’s criminal and driving records. That the ordinance provides for

a far less severe punishment than the criminal statute further indicates that

the civil penalty is not a criminal punishment.

      Evaluating the sixth factor requires examining whether the sanction

has an alternative, non-criminal purpose and whether the sanction is

rationally related to that non-criminal purpose. Here, an alternative purpose

is the promotion of public safety and the reduction of accidents caused by

red-light violations. See Smith v. Doe, 538 U.S. 84, 102–03 (2003) (noting

that public safety is a legitimate, nonpunitive purpose for a legislative

enactment); accord United States v. W.B.H., 664 F.3d 848, 859 (11th Cir.

2011). And a $100.00 civil penalty is certainly rationally related to that

alternative purpose, as the reasonable fine could deter motorists from

running red lights, thereby reducing accidents and promoting public safety.

      Finally, the seventh factor probes whether the penalty is “excessive in

relation to th[e] alternative purpose.” Cole v. U.S. Dep’t of Agric., 133 F.3d

803, 807 (11th Cir. 1998). A modest $100.00 fine is not excessive in

relation to the goal of promoting public safety and reducing traffic accidents.


                                          20
             Case: 17-14718      Date Filed: 07/18/2019    Page: 21 of 34


These final two factors thus further indicate that the ordinance provides for a

civil sanction and not a criminal punishment.

      At bottom, it is clear that the Alabama legislature and Phenix City

intended that the penalty imposed pursuant to the red-light-camera ordinance

be civil. And a thorough review of the record reveals nothing weighing in

favor of a determination that the penalty provided by the ordinance is

criminal rather than civil. We therefore conclude—just as the Fifth Circuit

did in examining a similar ordinance in Bevis v. City of New Orleans, 686

F.3d 277, 280 (5th Cir. 2012)—that Phenix City’s red-light-camera

ordinance provides for the imposition of a civil penalty rather than a

criminal punishment.

      c. Appellants’ Claims

      Appellants’ complaint asserts numerous counts against Phenix City

and Redflex, but it is difficult to decipher specific challenges to the

ordinance. Giving Appellants the benefit of the doubt, we construe the

complaint as asserting the following federal constitutional claims: (1) denial

of the right to confront their accusers in violation of the Sixth Amendment;

(2) denial of protection against self-incrimination in violation of the Fifth

Amendment; (3) failure to require that Phenix City prove the red-light

violations beyond a reasonable doubt; (4) denial of procedural and


                                           21
               Case: 17-14718        Date Filed: 07/18/2019        Page: 22 of 34


substantive due process in violation of the Fourteenth Amendment; (5)

denial of the right to petition the government in violation of the First

Amendment; and (6) conspiracy to violate Appellants’ constitutional rights.1

Appellants also seek an order declaring the ordinance unconstitutional.

Appellants’ federal constitutional challenges are considered below.

               i. Fifth and Sixth Amendment Claims

       Appellants first assert that the ordinance imposed a criminal penalty

without providing sufficient Fifth and Sixth Amendment protections. These

protections, however, are only guaranteed during a criminal prosecution, and

because the ordinance imposes a civil sanction, these claims fail.

       Appellants’ challenge based on the Confrontation Clause of the Sixth

Amendment is foreclosed by the Constitution’s text. See U.S. Const. amend.

VI (“In all criminal prosecutions, the accused shall enjoy the right . . . to be

confronted with the witnesses against him . . . .” (emphasis added)). And

while “the fifth amendment privilege against self-incrimination [can]

permit[] a person ‘not to answer official questions put to him in any . . .

1
  Appellants brought their constitutional claims pursuant to 42 U.S.C. § 1983, which allows
individuals to sue local government entities. But to subject a municipality to liability, Appellants
must allege that a municipal policy “cause[d] a constitutional injury.” Am. Fed’n of Labor &
Congress of Indus. Orgs. v. City of Miami, Fla., 637 F.3d 1178, 1187 (11th Cir. 2011) (citing
Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978)). We need not,
however, spend time sorting through the morass that usually accompanies § 1983 claims against
municipalities because—as we detail below—Appellants have not sufficiently pleaded that they
suffered a constitutional injury.

                                                22
             Case: 17-14718     Date Filed: 07/18/2019    Page: 23 of 34


proceeding, civil or criminal, formal or informal,’” it only applies “where

the answers might incriminate [that person] . . . in future criminal

proceedings.” Erwin v. Price, 778 F.2d 668, 669 (11th Cir. 1985) (quoting

Lefkowitz v. Turley, 414 U.S. 70, 77 (1973)). Appellants have not alleged

that they—or anyone else—faced the prospect of being compelled to provide

incriminating information in response to official questions. Nor have they

alleged that there was even a remote threat of future criminal prosecution.

Cf. United States v. Verdugo-Urquidez, 494 U.S. 259, 264 (1990) (noting

that “[t]he privilege against self-incrimination guaranteed by the Fifth

Amendment is a fundamental trial right of criminal defendants” and thus a

violation of that right “occurs only at trial”). Accordingly, Appellants have

failed to state a claim for a violation of their Fifth Amendment right against

self-incrimination.

      Appellants also claim that the ordinance allows imposition of a

criminal penalty without requiring proof beyond a reasonable doubt. But

“the ‘beyond a reasonable doubt’ standard historically has been reserved for

criminal cases,” Addington v. Texas, 441 U.S. 418, 428 (1979), because

“[t]his unique standard of proof, not prescribed or defined in the

Constitution, is regarded as a critical part of the ‘moral force of the criminal

law,’” id. (quoting In re Winship, 397 U.S. 358, 364 (1970)). We thus


                                          23
             Case: 17-14718      Date Filed: 07/18/2019    Page: 24 of 34


“should hesitate to apply [the reasonable-doubt standard] too broadly or

casually in noncriminal cases.” Id. Appellants here do not face a criminal

proceeding, and they identify no constitutional flaw in failing to extend the

reasonable-doubt standard to the civil proceedings at issue in this case.

Thus, Appellants also fail to state a claim based on their reasonable-doubt

theory.

             ii. First Amendment Claim

      Next, Appellants assert that the appeal process established by the

ordinance divests them of their right to petition the courts for redress of

grievances because no court has jurisdiction to hear their challenges to the

red-light citations. But the plain language of the enabling act that authorized

Phenix City to pass the red-light-camera ordinance says otherwise. That act

specifically provides that a citation recipient found liable after the

administrative hearing may appeal that finding to the Circuit Court of

Russell County, Alabama, which sits as trier of both law and fact. And

Appellants concede in their brief that a citation recipient may take such an

appeal. Appellants have thus failed to sufficiently allege that their access to

the courts is anything less than “adequate, effective, and meaningful.”

Chappell v. Rich, 340 F.3d 1279, 1282 (11th Cir. 2003).




                                           24
               Case: 17-14718     Date Filed: 07/18/2019    Page: 25 of 34


              iii. Fourteenth Amendment Claims

         Appellants next allege that the appeal process established by the

ordinance violates their substantive and procedural due process rights in

violation of the Fourteenth Amendment. But Appellants have not pleaded

sufficient facts to state either a substantive or a procedural due process

claim.

                      1. Substantive Due Process

         At the outset, we note that we are not certain whether Appellants are

alleging a claim for a substantive-due-process violation because the

ordinance violates their fundamental rights or because it is not rationally

related to a legitimate government purpose. We thus consider both types of

substantive due process claims.

         Ordinarily, “[t]he substantive component of the Due Process Clause

protects those rights that are ‘fundamental,’ that is, rights that are ‘implicit in

the concept of ordered liberty.’” McKinney v. Pate, 20 F.3d 1550, 1556

(11th Cir. 1994) (en banc) (quoting Palko v. Connecticut, 302 U.S. 319, 325

(1937)). The “[s]ubstantive due process analysis must [therefore] begin with

a careful description of the asserted [fundamental] right.” Reno v. Flores,

507 U.S. 292, 302 (1993) (internal quotation marks omitted). To the extent

that Appellants attempt to base their substantive due process claims on the


                                           25
             Case: 17-14718     Date Filed: 07/18/2019    Page: 26 of 34


alleged infringement of their fundamental rights to confront their accusers,

to be protected by the privilege against self-incrimination, and to a judicial

forum in which to bring their challenges, those claims—brought under the

First, Fifth, and Sixth Amendments—have already been rejected. Cf.

Albright v. Oliver, 510 U.S. 266, 273 (1994) (“Where a particular

Amendment ‘provides an explicit textual source of constitutional protection’

against a particular sort of government behavior, ‘that Amendment, not the

more generalized notion of “substantive due process,” must be the guide for

analyzing these claims.’” (quoting Graham v. Connor, 490 U.S. 386, 395

(1989))).

      Additionally, Appellants do not identify what other fundamental

rights Phenix City has allegedly infringed upon. Appellants bear the burden

of setting forth facts that entitle them to relief. See Greenlaw v. United

States, 554 U.S. 237, 244 (2008) (“[A]s a general rule, ‘[o]ur adversary

system is designed around the premise that the parties know what is best for

them, and are responsible for advancing the facts and arguments entitling

them to relief.’” (second alteration in original) (quoting Castro v. United

States, 540 U.S. 375, 386 (2003) (Scalia, J., concurring in part and

concurring in judgment))). And they fail to meet that burden with respect to




                                          26
              Case: 17-14718     Date Filed: 07/18/2019    Page: 27 of 34


their substantive due process claim based on the alleged infringement of a

fundamental right.

      And to the extent that Appellants are asserting that the ordinance is

not rationally related to a legitimate government purpose, their substantive

due process claim fares no better. We have recognized that a substantive

due process challenge does not necessarily require governmental

infringement of a fundamental right. See Kentner v. City of Sanibel, 750

F.3d 1274, 1279 (11th Cir. 2014) (“There is . . . at least one exception to this

Circuit’s general rule that there are no substantive due process claims for

non-fundamental rights.”). Where a legislative act does not infringe upon a

fundamental right, “we review substantive due process challenges [to that

legislative act] under the rational basis standard.” Fresenius Med. Care

Holdings, Inc. v. Tucker, 704 F.3d 935, 945 (11th Cir. 2013) (citing Locke v.

Shore, 634 F.3d 1185, 1195–96 (11th Cir. 2011)). “[T]o survive this

minimal scrutiny, the challenged provision need only be rationally related to

a legitimate government purpose.” Schwarz v. Kogan, 132 F.3d 1387,

1390–91 (11th Cir. 1998). Put another way, if there is “any conceivably

valid justification” for the challenged legislative act, and if there is “any

plausible link between the purpose of the [legislative act] and the methods




                                           27
             Case: 17-14718     Date Filed: 07/18/2019   Page: 28 of 34


selected to further this purpose, then no violation of substantive due process

exists.” Id. at 1391.

      Here, Phenix City enacted the ordinance to promote public safety by

reducing the number of traffic accidents caused by red-light violations—

unquestionably a legitimate government purpose. See Smith, 538 U.S. at

102–03. And there is certainly a conceivable connection between that

purpose and the means selected to further that purpose—legalizing the use of

red-light cameras to detect and deter red-light violations. Accordingly, the

ordinance is rationally related to a legitimate government purpose. See

Fresenius Med. Care Holdings, 704 F.3d at 945 (stating that a challenged

legislative act will be upheld under the rational-basis standard “so long as

there is any reasonably conceivable state of facts that could provide a

rational basis for” the challenged legislative act (internal quotation marks

omitted)).

      Because Appellants fail to allege that the ordinance violated their

fundamental rights, and because the ordinance is rationally related to a

legitimate government purpose, Appellants fail to state a substantive due

process claim.




                                          28
             Case: 17-14718      Date Filed: 07/18/2019    Page: 29 of 34


                    2. Procedural Due Process

      To state a claim for a violation of procedural due process rights,

Appellants must allege (1) “a deprivation of a constitutionally-protected

liberty or property interest”; (2) “state action”; and (3) “constitutionally

inadequate process.” Cryder v. Oxendine, 24 F.3d 175, 177 (11th Cir.

1994). Even assuming that Appellants were deprived of a protected property

interest by Phenix City, Appellants’ procedural due process claim still fails

because they cannot establish that the ordinance provides constitutionally

inadequate process.

      “[D]ue process is a flexible concept that varies with the particular

circumstances of each case.” Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th

Cir. 2003). Accordingly, “to determine the requirements of due process in a

particular situation, we must apply the balancing test articulated in Mathews

v. Eldridge, 424 U.S. 319 (1976).” Id. at 1232–33. That balancing test

requires consideration of three factors: (1) “the private interest that will be

affected by the official action”; (2) “the risk of an erroneous deprivation of

such interest through the procedures used, and the probable value, if any, of

additional or substitute procedural safeguards”; and (3) “the Government’s

interest, including the function involved and the fiscal and administrative




                                           29
             Case: 17-14718     Date Filed: 07/18/2019    Page: 30 of 34


burdens that the additional or substitute procedural requirement would

entail.” Mathews, 424 U.S. at 335.

      As for the first Mathews factor, the private interest here is slight. A

citation recipient does not have to pay anything to challenge the citation at

an administrative hearing. And though it costs $279.00 to appeal to circuit

court—the same filing fee for any civil action filed in Russell County Circuit

Court—that fee is refundable if the citation recipient ultimately prevails.

Accordingly, the only potentially erroneous deprivation that must be

suffered to invoke the procedures provided in the ordinance is a modest,

temporary filing fee. This is not a significant private interest. See Yagman

v. Garcetti, 852 F.3d 859, 865 (9th Cir. 2017) (“With respect to the first

Mathews factor, the private interest at stake is relatively modest. Any

erroneous deprivation based on the City’s prehearing deposit requirement is

temporary, as the deposit is refunded after a successful challenge.” (citing

Mackey v. Montrym, 443 U.S. 1, 12 (1979))); see also Mackey, 443 U.S. at

12 (“The duration of any potentially wrongful deprivation of a property

interest is an important factor in assessing the impact of official action on the

private interest involved.”).

      Turning to the second Mathews factor, the risk of an erroneous

deprivation here is also slight. At the administrative hearing, Phenix City


                                          30
             Case: 17-14718     Date Filed: 07/18/2019    Page: 31 of 34


must prove the red-light violation by a preponderance of the evidence. If a

citation recipient loses at the administrative hearing, he can appeal to the

circuit court, which conducts a new trial. And at that trial the burden of

proof remains a preponderance of the evidence, but the circuit court is

required to “use the procedures that apply to criminal convictions in

municipal court.” These procedures are comprehensive. While Appellants

pepper their complaint with allegations of futility and an inability to access a

judicial forum, those allegations are undercut by the enabling statute and the

ordinance, which explicitly provide for an appeal to circuit court. Put

simply, the risk of an erroneous deprivation resulting from these procedures

is slight. And it is not clear that any additional procedures would better

protect Appellants’ constitutional rights.

      As to the final Mathews factor, Phenix City undeniably has an interest

in the efficient resolution of disputes concerning red-light violations.

Further, the additional procedures Appellants ostensibly seek—requiring

that Phenix City immediately provide a full judicial hearing, prove violations

of the civil ordinance beyond a reasonable doubt, and not collect any fee to

appeal—would place an enormous burden on the city. It would also

encourage frivolous appeals and dilatory tactics by citation recipients. And

the advantage these measures would provide to citation recipients is


                                             31
               Case: 17-14718    Date Filed: 07/18/2019    Page: 32 of 34


insignificant, as they already have access to an administrative hearing and a

judicial forum.

         After weighing the Mathews factors, we are convinced that the

ordinance, through the appeal process it prescribes, provides a

constitutionally sufficient method for challenging the civil penalties. The

procedures are thorough and adequate, and they provide citation recipients

the right to fully and fairly contest the civil penalties in a timely manner.

The Constitution requires nothing more. See Goldberg v. Kelly, 397 U.S.

254, 267 (1970) (“The fundamental requisite of due process of law is the

opportunity to be heard. The hearing must be at a meaningful time and in a

meaningful manner.” (internal quotation marks and citations omitted)).

         Because the procedures provided in the ordinance are constitutionally

sufficient, Appellants’ complaint fails to state a procedural due process

claim.

              iv. Conspiracy Claim

         Appellants also allege that Phenix City and Redflex conspired to

profit from depriving Appellants of their constitutional rights. “A plaintiff

may state a § 1983 claim for conspiracy to violate constitutional rights by

showing a conspiracy existed that resulted in the actual denial of some

underlying constitutional right.” Grider v. City of Auburn, Ala., 618 F.3d


                                           32
                Case: 17-14718     Date Filed: 07/18/2019   Page: 33 of 34


1240, 1260 (11th Cir. 2010). A plaintiff attempting to state such a claim

must allege that “the defendants ‘reached an understanding’ to violate the

plaintiff’s constitutional rights,” id. (quoting Bailey v. Bd. of Cty. Comm’rs

of Alachua Cty., 956 F.2d 1112, 1122 (11th Cir. 1992)), and that “an

actionable wrong” occurred, id. (quoting Bendiburg v. Dempsey, 909 F.2d

463, 468 (11th Cir. 1990)).

          Appellants did not plead facts showing that Phenix City and Redflex

reached an understanding to violate their constitutional rights. They also did

not sufficiently allege a violation of their constitutional rights. Accordingly,

Appellants fail to state a conspiracy claim.

                v. Declaratory Judgment

          Appellants also seek a declaratory judgment—an order declaring that

the ordinance is unconstitutional. But this claim is moot because Appellants

failed to sufficiently allege that the ordinance violated their constitutional

rights.

IV.       Conclusion

          To summarize, we vacate the district court’s order dismissing

Appellants’ complaint.

          Unlike the district court, we conclude that Appellants have standing to

challenge Phenix City’s red-light-camera ordinance. Because Appellants


                                            33
              Case: 17-14718     Date Filed: 07/18/2019    Page: 34 of 34


allege that they were injured when they received a civil penalty pursuant to

the ordinance and because they challenge the constitutionality of the

ordinance as a whole, they have standing to bring their claims for damages.

However, Appellants lack standing to bring their claims for injunctive relief

because they have not sufficiently alleged a threat of future harm.

       Though we conclude that Appellants have standing to bring their

damages claims, Appellants’ federal constitutional claims (Counts I–V, IX)

must nonetheless be dismissed because Appellants have not sufficiently

alleged that they suffered a violation of their constitutional rights.

       Finally, having disposed of Appellants’ federal claims, we decline to

opine—in the first instance—on the ability of Appellants to maintain their

state law claims or on the validity of those claims. That task is better left to

the district court.

       We instruct the district court on remand to enter an amended order of

dismissal consistent with this opinion.

       VACATED AND REMANDED WITH INSTRUCTIONS.




                                           34